DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This notice of allowance supersedes the action mailed on 05/20/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Josh Puvak on 03/04/2021.
The application has been amended as follows: 
Claim 25 has been cancelled; Claims 21, 30, 43 have amended as follows:
21.	(Currently Amended) A method, comprising:
receiving at least one sound signal at a hearing prosthesis having an array of electrodes;
determining when a noise level of the at least one sound signal is greater than a threshold level; and
when the noise level is greater than the threshold level, generating a noise-reduced signal from the at least one sound signal by over-removing noise from the at least one sound signal in a manner that intentionally introduces increased speech distortion in the noise-reduced signal; and


30.	(Currently Amended) A hearing prosthesis, comprising:
one or more inputs configured to receive at least one sound signal; and
at least one processor configured to:
determine when a noise level of the at least one sound signal is greater than a threshold level; and
when the noise level is greater than the threshold level, generate a noise-reduced signal from at least one portion of the at least one sound signal by over-removing noise from the at least one portion of the at least one sound signal in a manner that intentionally increases distortion of speech in the noise-reduced signal, and
generate, based on the noise-reduced signal, at least one control signal for controlling one or more electrical stimulation signals for delivery to a recipient of the hearing prosthesis. 

In claim 43, line 1, “The method of claim 25” has been replaced by -The method of claim 21-.
Allowable Subject Matter
Claims 21 – 24, 26 – 38, 41 – 46 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (receiving at least one sound signal at a hearing prosthesis having an array of electrodes; determining when a noise level of the at least one sound 

Applicant teaches (determine when a noise level of the at least one sound signal is greater than a threshold level; and when the noise level is greater than the threshold level, generate a noise-reduced signal from at least one portion of the at least one sound signal by over-removing noise from the at least one portion of the at least one sound signal in a manner that intentionally increases distortion of speech in the noise-reduced signal, and generate, based on the noise-reduced signal, at least one control signal for controlling one or more electrical stimulation signals for delivery to a recipient of the hearing prosthesis.). These limitations in conjunction with other limitations of the dependent and independent claims 30 - 38 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658